Notice of Allowance
Allowable Subject Matter
Claims 1-2, 11-14, 25, and 49-53 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a method and device for transmitting information, the method steps involving: receiving, by a receiving end device, first information sent by a sending end device; and sending, by the receiving end device, second information to the sending end device, wherein a subframe consists of six first time units, and the subframe consists of two second time units, wherein the method is applied to a Frequency Division Duplexing (FDD) system.
	Applicant’s independent claims recite wherein receiving, by the receiving end device, the first information sent by the sending end device in the first time unit and sending, by the receiving end device, the second information corresponding to the first information to the sending end device in the second time unit comprise at least one of the following: sending, by the receiving end device, the second information to the sending end device in the first one of two second time units in a subframe a+1 in response to receiving, by the receiving end device, the first information in any one of first three first time units in a subframe a, a being the subframe index number; or, 2U.S. Patent Application Serial No. 15/772,439sending, by the receiving end device, the second information to the sending end device in the second one of two second time units in the subframe a+1 in response to receiving, by the receiving end device, the first information in any one of last three first time units in the subframe a, a being the subframe index number, which is neither taught nor suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Nam et al. (US 10,327,257 B2) discloses receiving downlink data in a first subframe, receiving uplink scheduling in the second slot of the first subframe, and transmitting uplink data in a second of two subframes following the first subframe.
	Manolakos et al. (US 2017/0272296 A1) discloses transmitting uplink bursts in the last time slot of a subframe or part of a subframe.
	Lee et al. (US 10,021,545 B2) discloses transmitting a reference signal during a first time period of a subframe, and receiving a data signal during a second time period of the subframe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461